EMPLOYMENT AGREEMENT

 

[EMPLOYEE NAME], as [TITLE], you are a valuable Agilysys employee, and we expect
you to make a significant contribution to Agilysys’ success. As a result,
Agilysys, Inc. (“Agilysys” or the “Company”) wishes to employ you under the
terms of this Agreement.

 

1.Employment Period. You will be employed by Agilysys for the period ending with
the Termination Date as defined in Section 5 below (the “Employment Period”).

 

2.Position. You shall initially be employed in the position set forth above,
with the duties and responsibilities customarily associated with that position.
From time to time, Agilysys may determine that it is in Agilysys’ best interest
to add to, subtract from, or otherwise change your duties and responsibilities,
or change or eliminate your title.

 

3.Best Efforts. You shall devote all of your business time and attention to your
duties as an employee of Agilysys. You shall use your best efforts, energies,
and skills to advance the business of Agilysys, to further and improve its
relations with suppliers, customers and others, and to keep available to
Agilysys the services of its employees. You will keep the Company apprised of
any activities that reasonably could impact your ability to devote sufficient
time to your duties as an employee of Agilysys, including service on any outside
boards of directors, work on behalf of any other business entity, and
significant charitable activities. You shall perform your duties in compliance
with all laws and Agilysys’ published policies, including the ethical standards
set forth in Agilysys’ Code of Business Conduct.

 

4.Compensation. Your compensation will be pursuant to Agilysys’ standard
programs in effect from time to time. Agilysys reserves the right, however, in
its sole discretion, to impose salary reduction, and/or other cost reduction
programs, which may reduce your targeted cash compensation (provided that any
such program is not discriminatory and treats you the same as other Agilysys
employees holding similar positions). You shall be eligible to participate in
any and all employee benefit plans made available from time to time to Agilysys
employees generally.

 

5.Termination. Your employment may be terminated for Cause by Agilysys, without
Cause by Agilysys, by you for Good Reason, or voluntarily by you. The last date
of your employment as a result of termination for any of these reasons is the
“Termination Date.”

 

(a)Termination for Cause and Voluntary Termination. If your employment
terminates for any of the following reasons: (i) your death, disability, or
legal incompetence; (ii) the issuance by Agilysys of a notice terminating your
employment for Cause; or (iii) you voluntarily resign your employment, then your
salary will end on the Termination Date. For purposes of this Agreement “for
Cause” means:

 

 

(A)

breach of any term of this Agreement or any other material duty to Agilysys;

 

(B)

dishonesty, fraud, or failure to abide by the published ethical standards,
conflict of interest, or other policies of Agilysys;

 

(C)

your conviction for any felony crime, or for any other crime involving
misappropriation of money or other property of Agilysys;

 

(D)

your conduct that constitutes gross insubordination or neglect of your duties;
provided in the case of neglect of duty that the Company gives you written
notice and a reasonable opportunity to cure.

 

(b)Termination Without Cause. If your employment is terminated by Agilysys for
any reason other than for Cause, or is terminated by you for Good Reason,
subject to your compliance with Sections 6, 7 and 8 of this Agreement and your
execution of a release of claims in favor of Agilysys, its affiliates and their
respective officers and directors (the “Release”) and such Release becoming
effective, you will be entitled to receive the following:

 

(i)twelve months’ regular base salary at the rate applicable to you at the time
your employment terminates (or, in the event of a termination by you for Good
Reason due to a decrease in base salary by more than 10%, then at the rate
applicable prior to such decrease), payable during regular pay intervals

1

 

--------------------------------------------------------------------------------

during the twelve months’ following the effective date of the Release, beginning
with the first pay date following the effective date of the Release; provided
that Agilysys may at its option pay any amount due hereunder as a lump sum;

 

(ii)if you have been employed for at least three months of the fiscal year in
which such termination of employment occurs, then you will be eligible to
receive a prorated annual incentive for the fiscal year in which such
termination of employment occurs based on actual performance for such fiscal
year, payable when the annual incentives for such fiscal year are payable to
executive officers of the Company generally; and

 

(iii)if you timely and properly elect health continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), reimbursement
for the monthly COBRA premium paid by you for yourself and your dependents. Such
reimbursement shall be paid to you no later than the 15th day of the month
immediately following the month in which you timely remit the premium payment.
You shall be eligible to receive such reimbursement until the earliest of: (A)
the twelve-month anniversary of the Termination Date; (B) the date you are no
longer eligible to receive COBRA continuation coverage; and (C) the date on
which you become eligible to receive substantially similar coverage from another
employer or other source.

 

You will not otherwise be eligible for severance under any Agilysys severance
plan.

 

(c)Termination for Good Reason. You may terminate your employment for Good
Reason if

(i)Agilysys reduces your base salary or target bonus eligibility by more than
10% from its then current level, other than a general reduction in base salary
or target bonus eligibility that affects all similarly situated executives in
substantially the same proportions, or

 

(ii) at any time prior to a Change in Control of the Company, you are no longer
reporting to the Chief Executive Officer of the Company (meaning that the
situation described in this Section 5(c) shall not constitute Good Reason at any
time following a Change in Control of the Company).

 

In order to terminate your employment for Good Reason under this Section 5(c)
you must provide notice to Agilysys within 30 days of the condition giving rise
to the Good Reason. If Agilysys fails to materially cure such condition within
30 days following its receipt of such notice, your employment shall immediately
terminate for Good Reason. Upon any such termination for Good Reason you shall
be entitled to the Severance Payments to the extent described in Section 5(b) or
5(d), as applicable.

 

(d)Change in Control.  Notwithstanding any other provision contained herein, if
within the 24 months following a Change in Control of the Company, your
employment hereunder is terminated by Agilysys (or its successor or assigns)
without Cause or by you for the Good Reason described in Section 5(c)(i) above
(i.e., a reduction in your base salary or target bonus eligibility by more than
10% from its then current level, other than a general reduction in base salary
or target bonus eligibility that affects all similarly situated executives in
substantially the same proportions), then, in addition to payment of any accrued
but unpaid base salary and the balance of any earned and unused vacation pay as
of the Termination Date, you will be entitled to receive:

 

(i)subject to your execution of the Release, an amount equal to the sum of (A)
your annual base salary and (B) a pro rata portion of your target annual
incentive based on the number of days you were employed by the Company during
the fiscal year of the Termination Date, in each case determined by the greater
of the rate applicable immediately prior to the Change in Control or the rate
applicable at your Termination Date, payable during regular pay intervals during
the twelve months’ following the effective date of the Release, beginning with
the first pay date following the effective date of the Release; provided that
the Company may at its option pay any amount due hereunder as a lump sum;

 

(ii)if you timely and properly elect health continuation coverage under COBRA,
reimbursement for the monthly COBRA premium paid by you for yourself and your
dependents. Such reimbursement shall be paid to you no later than the 15th day
of the month immediately following the

2

 

--------------------------------------------------------------------------------

month in which you timely remit the premium payment. You shall be eligible to
receive such reimbursement until the earliest of: (A) the one year anniversary
of the Termination Date; (B) the date you are no longer eligible to receive
COBRA continuation coverage; and (C) the date on which you become eligible to
receive substantially similar coverage from another employer or other source;
and

 

(iii)100% release on the Termination Date of all restrictions on Held Shares (as
defined in any applicable equity award agreement) that were subject to any
restrictions immediately prior to the Termination Date.

 

You will not otherwise be eligible for severance under any Agilysys severance
plan or any other provision of this Agreement.

 

(e)Definition of Change in Control.  For purposes of this Agreement, “Change in
Control” shall mean the occurrence of any of one of the following during your
employment:

 

(i)Any one person (or more than one person acting as a group) acquires ownership
of stock of Agilysys that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of Agilysys; provided that, a Change in Control shall not occur if
any person (or more than one person acting as a group) owns more than 50% of the
total fair market value or total voting power of the Company’s stock and
acquires additional stock;

 

(ii)A majority of the members of the board of directors of Agilysys is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the board before the date of their
appointment or election; or

 

(iii)The sale of all or substantially all of Agilysys’ assets.

 

Notwithstanding the foregoing, for purposes of this Agreement a Change in
Control shall not occur unless such transaction constitutes a change in the
ownership of Agilysys, a change in effective control of Agilysys, or a change in
the ownership of a substantial portion of Agilysys’ assets under Section 409A.

 

6.Confidential Information.

 

(a)You acknowledge that in exchange for accepting the terms of this Agreement
and during the course of your employment, you will be made privy to Confidential
Information for the advancement of the business interests of the
Company.  Except as required in the performance of services for the Company, you
will not directly or indirectly disclose or use for your own benefit or the
benefit of any other entity or person, and will keep secret, confidential and
inviolate during and after your employment by the Company, all Confidential
Information. Your obligations with respect to Confidential Information shall
continue for so long as such Confidential Information remains confidential as
defined by this Agreement; provided, however, your obligations with respect to
Confidential Information that constitutes a trade secret shall continue for so
long as such Confidential Information is deemed a trade secret under applicable
law. For the purposes of this Agreement, “Confidential Information” means
information relating to (i) the business or activities of the Company or any of
Company’s predecessor, parent, subsidiary or affiliated entities, or any of
their respective equity holders, customers, vendors, consultants or licensees,
(including without limitation financial information, customer lists and pricing
data, vendor lists and pricing data, operational forms and procedures, marketing
information and strategies, sales training techniques and programs, product
development and design, acquisition and divestiture opportunities and
discussions, and data processing and management information systems, programs,
and practices); (ii) any materials, apparatus, processes, methods, ways of
business, software code, programs, formulae, technology, research, development,
customer requirements or trade secrets used in the development, manufacture,
sales or marketing of the Company’s products or services; or (iii) the existence
or betterment of, or possible new uses or applications for, any such products or
services.  You agree that all Confidential Information is the Company’s
property.

 

(b)Your post-employment obligations not to use Confidential Information shall
not apply if and to the extent you demonstrate that: (i) the same information
was in your possession prior to your employment by the Company; (ii) the same
information is or becomes generally available to the public and such public
availability

3

 

--------------------------------------------------------------------------------

is not the result, directly or indirectly, of any fault of, or improper taking,
use, or disclosure by, you or anyone working in concert or participation with
you; or (iii) you obtain the information properly, from a source that was free
to disclose it, and under circumstances such that you neither knew nor had
reason to know that such information had been acquired, used, or disclosed
improperly. Nothing in this Agreement, however, shall be construed to prohibit
you from making a good-faith report of any violation of the law to any
governmental authority or to participate in any governmental investigation or
proceeding. Notwithstanding anything to the contrary contained herein, no
provision of this Agreement shall be interpreted so as to impede you (or any
other individual) from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures under the
whistleblower provisions of federal law or regulation. You do not need the prior
authorization of the Company to make any such reports or disclosures, and you
shall not be required to notify the Company that such reports or disclosures
have been made.  Similarly, nothing in this Agreement is intended to conflict
with 18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets
that are expressly allowed by 18 U.S.C. § 1833(b).  Accordingly, the parties to
this Agreement have the right to disclose in confidence trade secrets to
federal, state, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law.  The parties
also have the right to disclose trade secrets in a document filed in a lawsuit
or other proceeding, but only if the filing is made under seal and protected
from public disclosure.  By way of reference, 18 U.S.C. §1833(b) provides: “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.” Nothing in this Agreement or any Company policy is intended to
conflict with this statutory protection, and no Company director, officer, or
member of management has the authority to impose any rule to the contrary.

 

(c)Upon leaving the employ of the Company for any reason or upon the Company’s
request at any time, you will promptly return to the Company all Confidential
Information and other Company property in your possession, custody or control
regardless of the medium in which such information exists or may be stored,
including without limitation any tangible or electronic form or medium.

 

(d)You shall not access, copy, download, email, reproduce or otherwise
duplicate, record, abstract or summarize any Confidential Information, or use
any Company computers, computer systems, mobile devices, equipment, tools or
other property of the Company, except as expressly permitted or required for the
proper performance of your duties for and on behalf of the Company.  You are not
authorized to, and shall not, access any Company computer or computer system, or
access, copy, download, email, reproduce or otherwise duplicate, record,
abstract or summarize any Confidential Information (among other things) to
compete or prepare to compete against the Company, or for or on behalf of any
competitor. You agree and acknowledge that your technological, physical or other
ability to access any particular Confidential Information, Company computer or
Company computer system or network shall not constitute or indicate actual
authorization to access such Confidential Information, computer or computer
system or network in a manner that would violate the terms of this Section 6.

 

7.Restrictive Covenants.  

 

(a)No Hiring. During the time of your employment with the Company and for twelve
months thereafter, you agree not to employ or retain, have any other person or
firm employ or retain, or otherwise participate in the employment or retention
of any person who was an employee or consultant of Agilysys at any time during
the twelve months preceding the end of your employment with the Company,
provided that it will not be a violation of this Section 7(a) if an enterprise
with which you are affiliated employs any such employee or consultant so long as
you are not directly or indirectly involved in such action, or you receive the
Company’s consent in writing.  

 

(b)Non-Competition.  Because of Agilysys’ legitimate business interest as
described herein and the good and valuable consideration provided to you, during
the time of your employment with the Company and continuing for the twelve-month
period beginning on the Termination Date, whether your employment is terminated
at your option or at the option of Agilysys, for any reason, Good Reason, no
reason, for Cause or without Cause, you agree and covenant not to engage in
Prohibited Activity within the “Territory” (as defined below).

4

 

--------------------------------------------------------------------------------

 

For purposes of this Section 7(b), “Prohibited Activity” is activity in which
you contribute your knowledge, directly or indirectly, in whole or in part, as
an employee, employer, owner, operator, manager, advisor, consultant, agent,
employee, partner, director, stockholder, officer, volunteer, intern or any
other similar capacity to an entity engaged in the same or similar business as
Agilysys, which specifically, as of the date hereof, is in the business of
developing and/or selling the point of sale (POS), property management,
inventory and procurement for food and beverage, and related wireless solutions
to the hospitality or gaming industries, or any other business or product that
Agilysys provides or is actively developing to provide to the hospitality or
gaming industries. Any disclosure of trade secrets, proprietary information or
Confidential Information, other than Protected Activity, is also Prohibited
Activity.

 

For purposes of this Section 7(b), “Territory” shall mean each state, province,
or other political subdivision in which the Company is engaged in the Business
as of the Termination Date.

 

During the Employment Period, nothing herein shall prohibit you from purchasing
or owning less than five percent (5%) of the publicly traded securities of any
corporation, provided that such ownership represents a passive investment and
that you are not a controlling person of, or a member of a group that controls,
such corporation. In addition, nothing in this Agreement prohibits participation
in clubs, trade/industry and educational organizations.

 

It is understood and acknowledged that any non-competition obligation arising
under this Section 7(b) shall be in addition to any other obligations on your
part under this Agreement, including but not limited to the confidentiality and
no-hiring provisions of Sections 6 and 7(a) above.

 

8.Assignment of Inventions. Agilysys by law is entitled to all rights, ideas,
inventions and works of authorship relating to its business that are made by its
employees during the scope of their work, whether or not conceived during
regular business hours, for Agilysys when using Agilysys resources.  You agree
to promptly and fully disclose to Agilysys all ideas, inventions, discoveries,
creations, designs, methods, and other technology and rights (and any related
improvements or modifications thereof), whether or not protectable under any
form of legal protection afforded to intellectual property (collectively,
“Innovations”), relating to any activities or proposed activities of Agilysys
and its affiliates and subsidiaries, conceived or developed by you (alone or
jointly with others) during your employment, whether or not conceived during
regular business hours.  Such Innovations shall be the sole property of
Agilysys.  To the extent possible, such Innovations shall be considered a Work
Made for Hire under the U.S. Copyright Act.  To the extent the Innovations may
not be considered such a Work Made for Hire, you agree to automatically assign
to Agilysys, at the time of creation of such Innovations, any right, title, or
interest that you may have in such Innovations. You further agree that you will
execute such written instruments, and perform any other tasks as may be
necessary in the opinion of Agilysys to obtain a patent, register a copyright,
or otherwise protect or enforce Agilysys’ rights in such Innovations.

 

9.Acknowledgements Regarding Restrictions.  You acknowledge that the protections
of this Agreement are of vital interest to the Company, and hereby agrees that
if you breach or threaten a breach of any provision of this Agreement, the
Company has the right, without notice to you, without posting a bond or other
security and without having to prove the inadequacy of the available remedies at
law, to apply to a court for mandatory and/or injunctive relief and to obtain
the specific performance of this Agreement. If a court requires the posting of a
bond or other form of security as a prerequisite to the entry of injunctive
relief to enforce this Agreement, you hereby waive any right to recover under
such bond or other security. The Company’s right to the enforcement of this
Agreement in equity shall not in any way diminish the Company’s right to recover
damages from you for any breach of this Agreement.  You acknowledge that the
harm to the Company resulting from your violation of Sections 6, 7 or 8 would be
largely irreparable.

 

10.At-Will Employment.  You acknowledge that you are an employee-at-will, and
nothing in this Agreement shall alter or affect such employee-at-will status.

 

5

 

--------------------------------------------------------------------------------

11. Section 280G.

 

(a)Reduction.  Notwithstanding any other provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or its affiliates to your or
for your benefit pursuant to the terms of this Agreement or otherwise (“Covered
Payments”) constitute parachute payments (“Parachute Payments”) within the
meaning of Section 280G of the Code and would, but for this Section 11, be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be either:

 

(i)reduced to the minimum extent necessary to ensure that no portion of the
Covered Payments is subject to the Excise Tax (that amount, the “Reduced
Amount”); or

 

(ii)payable in full if your receipt on an after-tax basis of the full amount of
payments and benefits (after taking into account the applicable federal, state,
local and foreign income, employment and excise taxes (including the Excise Tax)
would result in your receiving an amount greater than the Reduced Amount.

 

(b)Order of Reduction.  The Covered Payments shall be reduced in a manner that
maximizes your economic position. In applying this principle, the reduction
shall be made in a manner consistent with the requirements of Section 409A of
the Code, and where two economically equivalent amounts are subject to reduction
but payable at different times, such amounts shall be reduced on a pro rata
basis but not below zero.

 

(c)Determinations.  Any determination required under this Section 11 shall be
made in writing in good faith by the accounting firm that was the Company’s
independent auditor immediately before the occurrence of the Change in Control
(the “Accountants”), which shall provide detailed supporting calculations to you
and the Company as requested by your or the Company. You and the Company shall
provide the Accountants with such information and documents as the Accountants
may reasonably request in order to make a determination under this Section 11.
For purposes of making the calculations and determinations required by this
Section 11, the Accountants may rely on reasonable, good faith assumptions and
approximations concerning the application of Section 280G and Section 4999 of
the Code. The Accountants’ determinations shall be final and binding on you and
the Company. The Company shall be responsible for all fees and expenses incurred
by the Accountants in connection with the calculations required by this Section
11.

 

12.Section 409A.  The intent of the parties is that payments and benefits under
this Agreement are exempt from, or to the extent required, comply with Section
409A of the Internal Revenue Code (“Section 409A”), and accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance with Section 409A.  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”  To the extent
required to avoid an accelerated or additional tax under Section 409A: each
payment or benefit amount shall be construed as a separate identified payment;
if you are a “specified employee” under Section 409A when you separate from
service, amounts of “nonqualified deferred compensation,” if any, otherwise
payable during the six-month period immediately following your separation from
service shall instead be paid on the first business day after the date that is
six months following your separation from service (or, if earlier, your date of
your death).  To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (a) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (b) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (c) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

13.Miscellaneous.

 

6

 

--------------------------------------------------------------------------------

(a)This Agreement shall inure to the benefit of, and be binding upon and
enforceable by the Company, and by its successors and assigns. This Agreement
may be assigned by the Company to a third party in connection with the sale or
transfer of all or substantially all of the Company’s business, or any division
or unit thereof, whether by way of sale of stock, sale of assets, merger or
other transaction. In consideration of the promises set forth herein, you hereby
consent to such assignment.  Such assignment by the Company will not constitute
nor be deemed a termination of your employment by the Company. You shall have no
authority to assign this Agreement without express written consent from the
Company.  

 

(b)No modification or amendment of any of the provisions of this Agreement shall
be effective unless made in writing and duly executed by you and the Company.
The Section headings or captions appearing in this Agreement are for convenience
only, are not part of this Agreement and are not to be considered in
interpreting this Agreement.

 

(c)In the event of a breach or threatened breach of this Agreement, the
non-breaching party shall be entitled to recover such party’s reasonable
attorneys’ fees incurred as a result of such breach or threatened breach.

 

(d)All notices and other communications required or permitted to be given
hereunder or by reason of this Agreement shall be in writing and shall be deemed
to have been properly given (i) when delivered in person to the party to whom
such notice is directed; (ii)  three days after being deposited in the United
States mail, return receipt requested, postage prepaid, addressed, if to the
Company, to the address shown below its signature to this Agreement or, if to
you, to your address indicated in the Company’s records, or such other address
as a party may designate by notice in accordance with this Section; or (iii) as
provided in the definition of Competing Entities above.

 

(e)The provisions of this Agreement are severable and if a clause(s) shall be
found unenforceable, the entire Agreement shall not fail but shall be construed
and enforced without any severed clause(s) in accordance with the terms of this
document. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. If
any provision of this Agreement is held to be invalid, illegal, or unenforceable
in any respect under any applicable law or rule in any jurisdiction, (i) the
parties agree that such provision(s) will be enforced to the maximum extent
permissible under the applicable law, and (ii) any invalidity, illegality, or
unenforceability of a particular provision will not affect any other provision
of this Agreement. Further, if any provision of Sections 6, 7 or 8 of this
Agreement is adjudicated to be invalid, overly broad, or unenforceable, the
parties agree that the court making such determination shall have the power to
delete, amend, and/or reduce the duration and/or scope of, the provision thus
adjudicated to be invalid or unenforceable to the extent necessary for said
provision to be adjudicated valid and enforceable, such deletion and/or
reduction to apply only with respect to the operation of this Agreement in the
particular jurisdiction in which such adjudication is made.

 

(f)No delay or failure of either party to exercise any right under this
Agreement, and no partial or single exercise of any right, shall constitute a
waiver of that or any other right unless expressly so provided in writing, and
no such waiver shall operate or be construed as the waiver of the same or of
another breach on a prior or subsequent occasion.

 

(g)This Agreement may be executed in counterparts, and each counterpart hereof
shall be deemed to be an original instrument, but all counterparts hereof taken
together shall constitute but a single instrument. Signatures provided by
facsimile or in portable document format (a/k/a pdf) shall be as binding as
original signatures.

 

(h)There are no agreements or understandings, written or oral, which in any way
change the terms of this Agreement. This Agreement shall supplement, and not
supersede, your obligations under the Company’s rules, policies, and procedures.

 

(i)The Company may disclose this Agreement in whole or in part and any personnel
information regarding you to any of the Company’s parent, subsidiary and
affiliate entities and to any successor or potential successor of all or part of
the Company’s business. Furthermore, the Company may disclose this

7

 

--------------------------------------------------------------------------------

Agreement and your personnel information reasonably necessary to understand the
scope of the restrictions set forth in this Agreement to any person or entity
that is considering employing or engaging in a business relationship with you.

 

(j)At the Company’s request during the Restricted Period, you shall immediately
disclose to the Company the identity of any person or entity for whom you are
performing services or for whom you have agreed to perform services during the
Restricted Period. You agree that such disclosure requirement is necessary to
the Company’s reasonable efforts to monitor your compliance with your
obligations under this Agreement.

 

(k)This Agreement is governed by and is to be construed and enforced in
accordance with the internal laws of the State of Georgia, without giving effect
to principles of conflicts of law.

 

(l)With respect to any action to enforce or interpret this Agreement, or
otherwise arising out of or relating to this Agreement, each party (i) consents
and submits to personal jurisdiction and venue in the Superior Court of Fulton
County, State of Georgia (referred to as the “Court”); (ii) waives any and all
objections to jurisdiction and venue in the Court; and (iii) waives any
objection that the Court is an inconvenient forum.  Each party further agrees
that jurisdiction and venue concerning any legal or equitable action to enforce
or interpret this Agreement, or otherwise arising out of this Agreement, shall
rest exclusively in the Superior Court of Fulton County, State of Georgia, so
that any such action shall be brought and defended in the Court. The prevailing
party in any such action shall be entitled to recover, in addition to its
damages, its reasonable legal fees and costs incurred in connection therewith.

 

In witness whereof the parties have executed this Agreement this 27th day of
July, 2020.

 

AGILYSYS, INC.  


 

 

By:   Ramesh Srinivasan 

         President and Chief Executive Officer

 

 

 

 

 

By:  [EMPLOYEE NAME]

8

 